 



Exhibit 10.14
Schedule of Executives with
Continuity Agreements

              Title   Name   Years/Comp*
Chairman, President and Chief Executive Officer
  Stephen D. Newlin     3  
 
           
Senior Vice President and General Manager, Distribution
  Michael L. Rademacher     3  
 
           
Senior Vice President , Operations
  Thomas J. Kedrowski     3  
 
           
Senior Vice President and Chief Information and Human Resources Officer
  Kenneth M. Smith     3  
 
           
Senior Vice President and Chief Financial Officer
  W. David Wilson     3  
 
           
Senior Vice President, Commercial
Development
  Michael E. Kahler     3  
 
           
Senior Vice President and General Manager, Vinyl Business
  Robert M. Rosenau     3  
 
           
Senior Vice President and General Manager, Colors and Engineered Materials,
Europe and Asia
  Bernard P. Baert     2  
 
           
Vice President, General Counsel and Secretary
  Lisa K. Kunkle     3  
 
           
Vice President and General Manager, Producer Services
  Patrick F. Burke     1  
 
           
Vice President, Color and Engineered Materials — Asia
  Willie Chien     1  
 
           
Vice President and General Manager, North America Engineered Materials
  Craig M. Nikrant     1  
 
           
Vice President and General Manager, North America Color and Additives
  John V. Van Hulle     1  
 
           
Vice President, Research and Innovation
  Cecil Chappelow     1  
 
           
Corporate Vice President, Technology
  Roger W. Avakian     1  
 
           
Vice President and General Manager, Specialty Coatings and Resins
  Daniel L. Kickel     1  
 
           
Treasurer
  John L. Rastetter     1  

 

*   Years of compensation payable upon change of control.

